DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2011/0309117).
Regarding claim 1, Roberts discloses an attachment assembly for a device, the attachment assembly comprising: a first attachment member (at 15) slidable along a first axis of the device at a first location; and a second attachment member (40) at a second location, wherein the first attachment member and the second attachment member are configured to be coupled to a strap (20), and wherein a tension in the strap is configurable based on a sliding movement of the first attachment member, and wherein the second attachment member is slidable along the first axis of the device, and wherein the tension in the strap is further configurable based on a sliding movement of the second attachment member. See Figs. 1-4B and Abstract. 
Regarding claim 2, the first axis comprises one of a longitudinal axis or a diagonal axis of the device. See Fig. 1. 
Regarding claim 3, the second attachment member is slidable along the first axis of the device, and wherein the tension in the strap is further configurable based on a sliding movement of the second attachment member. See Fig. 4A.
Regarding claim 4, in response to the first attachment member being in a first position, the tension in the strap is capable of being configurable to allow insertion of, at least part of, a hand of a user through the strap. See Fig. 3. 
Regarding claim 5, in response to the first attachment member being in a second position, the tension in the strap is capable of being configurable to allow insertion of, at least part of, a forearm of a user through the strap. See Fig. 3.  
Regarding claim 6, the first attachment member and the second attachment member are slidable along a second axis (vertical, away from assembly) of the device in opposing directions to change an orientation of the strap. See Fig. 1. 
Regarding claim 7, the second axis comprises a lateral axis of the device, depending on orientation. See Fig. 1. 
Regarding claim 8, Roberts discloses a device comprising: a housing (10) comprising: a first attachment member (at 15 or 40) slidable along a first axis of the housing at a first location; and a second attachment member (at 15 or 40) positioned at a second location, wherein the first attachment member and the second attachment member are configured to be coupled to a strap (20), and wherein a tension in the strap is configurable based on a sliding movement of the first attachment member; and wherein the second attachment member is slidable along the first axis of the device, and wherein the tension in the strap is further configurable based on a sliding movement of the second attachment member. See Figs. 1-4B.
Regarding claims 9 and 11-14, Roberts sufficiently discloses the claimed invention. See Figs. 1-4B. 
Regarding claim 15, Roberts discloses a device comprising: a housing (20) comprising: a first recess (Fig. 1, slit receiving 22) extending along a first axis of the housing at a first location; a second recess extending along a the first axis of the housing (Fig. 1, slit receiving 22); a first attachment member (at 15 or 40) configured to be slidably received within the first recess, wherein the first attachment member is slidable along the first axis of the housing; and a second attachment member (at 15 or 40) at a second location, wherein the first attachment member and the second attachment member are configured to be coupled to a strap (20), and wherein a tension in the strap is configurable based on a sliding movement of the first attachment member; and wherein the second attachment member is slidable along the first axis of the device, and wherein the tension in the strap is further configurable based on a sliding movement of the second attachment member; and wherein the second attachment member is configured to be slidably received within the second recess to be slidable along the first axis of the housing, and wherein the tension in the strap is further configurable based on a sliding movement of the second attachment member. See Figs. 1-4B. 
Regarding claims 17-20, Roberts sufficiently discloses the claimed invention. See Figs. 1-4B. 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant argues that Roberts does not disclose the latest amendments - the Office respectfully disagrees. In view of applicant’s latest amendments, it is the Office’s position that the second attachment member is element (40) of Roberts. As such, “the second attachment member (40) is slidable along the first axis (Fig. 1, at 20) of the device, and [] the tension in the strap is further configurable based on a sliding movement of the second attachment member.” See Fig. 4A. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734